Title: John Barnes to Thomas Jefferson, 13 July 1814
From: Barnes, John
To: Jefferson, Thomas


          My Dear Sir,  George Town Coa  13th July 1814.
          Previous to my leaving Town, I had formed the Resolution to desist from the Use of either Wine Spirits—or even Porter—of which I am most fond off, or, to Accept of any invitation to dine at, either of my former
			 Acquaintances—while in Philada where friendly Congratulations were indeed very gratefull to my feelings—some of them looked nearly as Usual—others tottering under the weight of their infirmities—the Young out grown—my
			 Recollection—while some—Alas! lye mouldring—in the silent Grave—cast a damp on our former Associations not easily assuaged—
          This friendly City—the Pride and Boast—of America—so much increased and improved in Superb Buildings—both Public & private—in Churches for the improvement of our Morals—Edifices for the Arts & sciences—for Industry—Amusement as well
			 of Correction—a sucession of New streets vieing with each other—in Magnificence—together with the display—truly Eligant the Numberless Varigated stores—presents to the Astonished
			 stranger—a
			 grandeur—almost beyond describing—with all these flattering prospective Views, of this inviting City—the Contras drawn from my Observations, ought not,—must not, be concealed—Alas! when I contemplated—on the Review—of the Majestic Delaware (the Spring of Enterprize) in all her former greatness—bearing the Rich products of every distant Clime—her Stately ships—stripped of their Costly Apparel—hiding their drooping heads in
			 Sackcloth—in Solemn silence, by the deserted wharfs—I could not—I confess, repell the sigh of Sorrow’s and with it, the recollection—of the Sturdy Sailor—and busy labourers—with their Noisy
			 drays—whose Jocund Ribaldry—was wont to contest—the Superiority of their Dear Country—in Stile and Manners—their jokes & songs alike beguiling each labourous task—is not the least of Rural injoyments—
          still—still, it is the effects of Commerce—(the Idol of the adventious Merchant) that brings with it the intoxicating draught, of Luxury—extravagance and folly—Unnerves the sober Habits, of frugality and Industry—but these, are not the only evils they produce—
          G.B—Jealous of our Liberty prosperity & growing population a spirit of envy and rancorus Enmity—waiting only—the eventfull Moment, to wreck their fury—on our forbearing patience—Aided
			 by their Merciless Savages,—we are indeed!—(as Mr Adams  Observed) fallen—on Evil times—
          in Conversing with him at his lodgings, I took the liberty of observing—how he could confine himself to the dirty City at this Blooming Season—when the best Company—were collecting at the waters—He was in want of a Steady coachman (I rather supposed—aside) that the Coachman was in Want of
			 a steady employer—for Mr  T. had informed me, he could not keep—one for any length of time—
          I do indeed!—most sincerely pity him—with all his wealth and superior Accomplishmt I flatter myself I am his superior—in Content and Homely Happiness—still waveing his trivial foiables—which are wholly to himself—he has many great & Amiable good Qualities most Excelant Company—lively—Witty & friendly, He most Assuredly deprive himself of many Comforts.—Abstracted from family Connections—he would otherwise partake of. Noticing every triffling foiable of his servants which other Gentn pass over—unnoticed—yet even in these Cases—it is but Momentary with him—
          I very much Esteem the Gentleman but I cannot avoid Censuring—nor forbear Criticising—on the Humour & deversities of so singular—a Character—and I pray you my Dr Sir excuse me making the remarks—which Accident alone has excited in me to portray—to you—without the slighest Shadow of disrespect to the object—they are drawn from—and whom I much Esteem as a friend—to be passed over with a smile at the adventures they produce,
          with great sincerity—I am always Sir Your Obedt servtJohn Barnes,
        